DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0231847 A1) in view of Okamoto et al. (US 2019/0278134 A1) and Wheatley et al. (US 2015/0131311 A1) and Kim et al. (US 2015/0219936 A1).
Re claims 1, 4, 15, 16 and 18-20, Pan et al. discloses a device comprising a light source member including a plurality of light emitting units (20) emitting a first color light (paragraph 0024); an optical member (22, 24, 30) disposed on an upper side of the light source member; wherein the optical member comprises: a color conversion layer (26); and a filter layer (30).  Pan 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a liquid crystal display panel disposed on an upper side of the optical member since employing an LED illuminating device is well known in the art to illuminate a liquid crystal display device due to low power consumption and high brightness. 
Pan et al. also does not disclose the device wherein the color conversion layer includes a quantum dot for converting the first color light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a center wavelength of the second color light is in a range of 520 nm to 570 nm (green), inclusive; and a center wavelength of the third color light is in a range of 620 nm to 670 nm (red) inclusive.
Okamoto et al. discloses a device wherein the color conversion layer includes a quantum dot for converting the first light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a center wavelength of the second color light is in a range of 520 nm to 570 nm (green), inclusive; and a center wavelength of the third color light is in a range of 620 nm to 670 nm (red), inclusive (paragraph 0133).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the color conversion layer includes a quantum dot for converting the first color light into a second color light and a third color light, wherein a center wavelength of the first color light is in a range of 420 nm to 470 nm (blue), inclusive; a 
Additionally, Pan et al. does not disclose the device comprising an optical path changing layer disposed on at least one of an upper surface and a lower surface of the filter layer, wherein the optical path changing layer is disposed directly on an upper or lower surface of the filter layer, wherein the optical path changing layer is a low refraction layer having a refractive index smaller than that of the color conversion layer, and a refractive index greater than or equal to 0.1 and less than or equal to 1.4.
Wheatley et al. discloses a device comprising an optical path changing layer disposed on a surface of the light source (paragraph 0049), wherein the optical path changing layer is a low refraction layer having a refractive index smaller than both adjacent layers (paragraph 0058-0059), and a refractive index not greater than 1.35 (paragraph 0008). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising an optical path changing layer disposed on at least one of an upper surface and a lower surface of the filter layer, wherein the optical path changing layer is disposed directly on an upper or lower surface of the filter layer, and wherein the optical path changing layer is a low refraction layer having a refractive index smaller than that of the color conversion layer since one would be motivated by improving system efficiency (paragraph 0052).  Since Pan et al. discloses that the filter layer is disposed adjacent to the backlight structure and Wheatley et al. also discloses that the optical path changing layer is disposed adjacent to the backlight structure, modifying Pan et al. to include the optical path changing layer of Wheatley would dispose the optical path changing layer directly adjacent to prima facie case of obviousness exists (MPEP 2144.05).
Moreover, Pan et al. discloses that the filter layer (30) is between the light source (18, 20) and the color conversion layer (26), but does not disclose a base substrate, the color conversion layer disposed on the base substrate; and the filter layer disposed between the base substrate and the color conversion layer. 
Kim et al. discloses a device comprising a base substrate (710), a color conversion layer (720) disposed on the base substrate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a base substrate, the color conversion layer disposed on the base substrate; and the filter layer disposed between the base substrate and the color conversion layer since one would be motivated to block moisture and oxygen (paragraph 0068).  
Re claim 5, Pan et al. does not disclose the device wherein the low refraction layer comprises a low-refractive index material, wherein the low refractive index material comprises at least one of voids, hollow inorganic particles or siloxane polymers.
Wheatley et al. discloses a device wherein the low refractive index material comprises at least one of voids, hollow inorganic particles or siloxane polymers (paragraph 0101).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the low refractive index material comprises at 
Re claim 13, Pan et al. discloses the device wherein the optical member further comprises a scattering layer (22, 28) disposed on an upper side or a lower side of the color conversion layer (26).
Re claim 14, Pan et al. discloses the device wherein the scattering layer comprises a scattered particle (claim 2), but does not disclose the device wherein the scattered particle is of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3 and ZrO2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the scattered particle is of at least one of TiO2, SiO2, ZnO, Al2O3, BaSO4, CaCO3 and ZrO2 since the claimed materials are well known in the art as being appropriate material for diffusing due to properties such as the refractive index value. 
Re claim 17, Pan et al. disclose the device comprising a filter layer that reflects wavelengths of greater than 530 nm (paragraph 0022), but does not disclose the device wherein the filter layer reflects 80% or more of light having a center wavelength in a range of 520 nm to 670 nm, inclusive, among light incident in a normal direction of the upper surface or the lower surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the filter layer reflects 80% or more of light having a center wavelength in a range of 520 nm to 670 nm since the primary function of the filter layer is to reflect wavelengths of light with wavelength greater than 530 nm (paragraph 0022)..  Therefore, obtaining the device in order to have high reflectivity in a normal direction is based on a result effective variable, requiring routine skill in the art.  Furthermore, in the case prima facie case of obviousness exists (MPEP 2144.05). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Okamoto et al., Wheatley et al. and Kim et al., in view of Cheng (US 2019/0025647 A1).
Pan et al. does not discloses the device comprising a circuit board, and a plurality of light emitting elements disposed on the circuit board and configured to be turned on and off independently of each other.
Cheng discloses a device comprising a circuit board (21), and a plurality of light emitting elements (23) disposed on the circuit board and configured to be turned on and off independently of each other (paragraph 007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a circuit board, and a plurality of light emitting elements disposed on the circuit board and configured to be turned on and off independently of each other since one would be motivated by improved HDR effect (paragraph 0005). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Okamoto et al., Wheatley et al. and Kim et al., in view of Lee et al. (US 2016/0033823 A1).
Re claim 10, Pan et al. does not disclose the device wherein the first layer comprises a plurality of first insulating films; a plurality of second insulating film disposed alternately with the first insulating film; and refractive indices of the first insulating films and the second insulating films are different from each other.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the first layer comprises a plurality of first insulating films; a plurality of second insulating films disposed alternately with the first insulating films; and refractive indices of the first insulating films and the second insulating films are different from each other since one would be motivated to achieve high reflectivity (paragraph 0139). 
Re claim 11, Pan et al. as modified by Lee et al. does not explicitly disclose the device wherein the refractive index of the of the first insulating film is greater than or equal to 1.4 and less than or equal to 1.6; and the refractive index of the second insulating films is greater than or equal to 1.9 and less than or equal to 2.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the refractive index of the of the first insulating film is greater than or equal to 1.4 and less than or equal to 1.6; and the refractive index of the second insulating films is greater than or equal to 1.9 and less than or equal to 2.1.  Lee et al. discloses that a high blue reflectivity may be achieved by the difference in refractive indices (paragraph 0140).  Therefore, determining the value of the difference in refractive index in order to achieve a high reflectivity is based on a result effective variable, requiring routine skill in the art. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Okamoto et al., Wheatley et al. and Kim et al., in view of Mukaigaito et al. (US 2020/0241361 A1).
Pan et al. does not disclose the device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer.
Makaigaito et al. discloses a device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer (paragraph 0093).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the optical member further comprises a barrier layer disposed on at least one of an upper surface and a lower surface of the color conversion layer since one would be motivated provide a barrier property with respect to water and/or oxygen (paragraph 0094).

Response to Arguments
Applicant's arguments filed 3/7/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the combination of Pan, Okamoto, Wheatley and Kim fails to disclose at least the feature “an optical path changing disposed directly on at least one of an upper surface and a lower surface of the filter layer”, Examiner respectfully disagrees.  Pan discloses a filter layer (30) disposed directly on the backlight structure (Fig. 2). Wheatley et al. discloses an optical path changing layer (120) disposed directly on the backlight .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871